Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to independent claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-5, 7-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chehida (Pub. No. US 2019/0250919) in view of Rossi (Pub. No. US 2018/0349189) in further view of Couturier (Pub. No. US 2006/0168467).
Claim 1, Chehida teaches “a computer system comprising: one or more hardware processors and memory configured to provide computer program instructions to the one or more hardware processors ([Fig. 1] Processors, memory); a task classifier configured to use the one or more hardware processors to: receive… a request to perform a .. data task; and identify a task category of the synthetic data task and and a scheduler configured to use the one or more hardware processors to route the synthetic data task to a first processor in the group of eligible processors ([0048] The processor cores other than PC1 do not comprise all the hardware extensions available. Thus, when a computation task is executed by such a core, it is possible that the latter encounters specific instructions associated with hardware extensions it does not possess. It is therefore necessary to make a "management choice": continue execution on the current processor core by emulating the unsupported specialized instructions (i.e. by converting them into series of basic instructions) or migrating the task onto a core provided with the required hardware extensions; in both cases, it is also possible to act on the voltage-frequency pair. Each of these options has a cost in terms of energy consumed and Quality of Service (QoS), the latter parameter in particular being able to be represented by the inverse of an execution time of the computation task.)”.
However, Chehida may not explicitly teach newly added limitations.
Rossi teaches “identify a group of eligible processors of the distributed computing environment by classifying the synthetic data task, based on the task category, as eligible for execution on only CPUs of the distributed computing environment, only GPUs of the distributed computing environment, or on either the CPUs or the GPUs ([0022] During compile time, the neural network annotator 210, for each node at a layer of a neural network model, can determine an operation performed at the node and annotate that node to perform on either a CPU or GPU (or some other processor or hardware) of a given electronic device that is a target platform for executing the neural network model. In an example, the neural network annotator 210 can initially determine whether a given operation is supported by only the CPU, or only the GPU and annotate a particular node accordingly. The neural network annotator 210 can also consider a total runtime of completing an operation (e.g., for a case in which the operation can be run on either the CPU or GPU) for determining the annotation for a particular node. To determine the total runtime of an operation, the neural network annotator 210 determines a sum based on a cost of transferring the operation to another processor (if any) and a cost for completing the operation on the particular processor. In particular, a cost of transferring the operation (e.g., in terms of latency or time) from a CPU to instead run on a GPU or vice-versa is determined. A cost of the operation on the CPU and/or the GPU is also determined based on a number of cycles for completing the operation, where a more costly operation would take more cycles to complete in comparison to a less costly operation. The neural network annotator 210 then determines the total runtime by adding the cost of transferring the operation and the number of cycles for completing the operation.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Rossi with the teachings of Chehida in order to provide evidence tasks may be assigned to select processors based upon attributes. Chehida and Rossi are analogous art directed towards processing instructions unto heterogeneous processors. Together Chehida and Rossi teaches every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Rossi with the teachings of Chehida by known methods and gained expected results. 
However, the combination may not explicitly teach an interface for receiving synthetic data task.
Couturier teaches as evidence a task may be comprise synthetic tasks such that teaches “receive, from an interface of a distributed computing environment configured to provide Synthetic Data as a Service (SDaaS), a request to perform a synthetic data task ([0107] The second set of instructions 24 executed by the protocol engine 20 accomplishes the task or tasks defined by the `synthetic transaction` in accordance with the specified protocol. For example, where the `synthetic transaction` is a file transfer request to the network server NSC in accordance with the File Transfer Protocol, the second set of instructions 24 executed by the protocol engine 20 accomplish the task of transferring a particular file from the network server NSC to the computer C. To accomplish this task, the second set of instructions 24 would implement the client request CR3 exemplarily illustrated in FIG. 2 to request that the network server NSC transfer a copy of the particular file, e.g., "myfile", to the computer C. [0109] In accomplishing any particular task or tasks defined by the `synthetic transaction` in accordance with the specified protocol, the protocol engine 20 may require one or more variables in carrying out the task or tasks defined by the `synthetic transaction`. The second set of instructions 24, therefore, includes a subset of instructions for retrieving any variables necessary in accomplishing such task or tasks comprising the `synthetic transaction` from the configuration file 30. For example, where the `synthetic transaction` is a file transfer request to the network server NSC in accordance with the File Transfer Protocol to retrieve a particular file as exemplarily illustrated in FIG. 2, this subset of instructions would be operative to retrieve variables identifying the directory where the particular file is stored, the filename of the particular file, and the filetype of the particular file. An illustrative, generic example of such a retrieval instruction executed by the protocol engine 20 under this circumstance is ftpget(directory, filename, filetype) where the parameters directory, filename, and filetype are variables stored in the configuration file 30. Retrieved variables are utilized in the second set of instructions 24 as required to accomplish the task or tasks defined by the `synthetic transaction` in accordance with the specified protocol.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Couturier with the teachings of Chehida, Rossi in order to provide a system of receiving a particular type of tasks through an interface. Chehida, Rossi, Couturier are analogous art directed towards processing instructions unto heterogeneous processors. Together Chehida, Rossi, Couturier teaches every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Couturier with the teachings of Chehida, Rossi by known methods and gained expected results. 
Claim 2, the combination teaches the claim, wherein Couturier teaches “the system of claim 1, wherein the synthetic data task comprises a task to perform at least one of generation of source assets ([109] In accomplishing any particular task or tasks defined by the `synthetic transaction` in accordance with the specified protocol, the protocol engine 20 may require one or more variables in carrying out the task or tasks defined by the `synthetic transaction`. The second set of instructions 24, therefore, includes a subset of instructions for retrieving any variables necessary in accomplishing such task or tasks comprising the `synthetic transaction` from the configuration file 30. For example, where the `synthetic transaction` is a file transfer request to the network server NSC in accordance with the File Transfer Protocol to retrieve a particular file as exemplarily illustrated in FIG. 2, this subset of instructions would be operative to retrieve variables identifying the directory where the particular file is stored, the filename of the particular file, and the filetype of the particular file. An illustrative, generic example of such a retrieval instruction executed by the protocol engine 20 under this circumstance is ftpget(directory, filename, filetype) where the parameters directory, filename, and filetype are variables stored in the configuration file 30. Retrieved variables are utilized in the second set of instructions 24 as required to accomplish the task or tasks defined by the `synthetic transaction` in accordance with the specified protocol.), ingestion of source assets, identification of variation parameters, variation of variation parameters, or creation of synthetic data.”
Rational to claim 1 is applied here.
Claim 3, the combination teaches the claim, wherein Rossi teaches “The system of claim 1, wherein the task classifier is configured to identify the group of eligible processors by classifying a task to ingest source assets into the distributed computing environment as eligible for processing on only the  CPUs ([0022] During compile time, the neural network annotator 210, for each node at a layer of a neural network model, can determine an operation performed at the node and annotate that node to perform on either a CPU or GPU (or some other processor or hardware) of a given electronic device that is a target platform for executing the neural network model. In an example, the neural network annotator 210 can initially determine whether a given operation is supported by only the CPU, or only the GPU and annotate a particular node accordingly. The neural network annotator 210 can also consider a total runtime of completing an operation (e.g., for a case in which the operation can be run on either the CPU or GPU) for determining the annotation for a particular node. To determine the total runtime of an operation, the neural network annotator 210 determines a sum based on a cost of transferring the operation to another processor (if any) and a cost for completing the operation on the particular processor. In particular, a cost of transferring the operation (e.g., in terms of latency or time) from a CPU to instead run on a GPU or vice-versa is determined. A cost of the operation on the CPU and/or the GPU is also determined based on a number of cycles for completing the operation, where a more costly operation would take more cycles to complete in comparison to a less costly operation. The neural network annotator 210 then determines the total runtime by adding the cost of transferring the operation and the number of cycles for completing the operation.) or classifying a task to render synthetic training data from the source assets as eligible for processing on only the GPUs”.
Rational to claim 1 is applied here.
Claim 5, the combination teaches the claim, wherein Couturier teaches “the system of claim 1, wherein the task classifier is further configured to derive, from the request, a plurality of synthetic data tasks that batch creation of synthetic data assets (i.e. classifier according to Chehida [109] In accomplishing any particular task or tasks defined by the `synthetic transaction` in accordance with the specified protocol, the protocol engine 20 may require one or more variables in carrying out the task or tasks defined by the `synthetic transaction`. The second set of instructions 24, therefore, includes a subset of instructions for retrieving any variables necessary in accomplishing such task or tasks comprising the `synthetic transaction` from the configuration file 30. For example, where the `synthetic transaction` is a file transfer request to the network server NSC in accordance with the File Transfer Protocol to retrieve a particular file as exemplarily illustrated in FIG. 2, this subset of instructions would be operative to retrieve variables identifying the directory where the particular file is stored, the filename of the particular file, and the filetype of the particular file. An illustrative, generic example of such a retrieval instruction executed by the protocol engine 20 under this circumstance is ftpget(directory, filename, filetype) where the parameters directory, filename, and filetype are variables stored in the configuration file 30. Retrieved variables are utilized in the second set of instructions 24 as required to accomplish the task or tasks defined by the `synthetic transaction` in accordance with the specified protocol.)”.
Rational to claim 1 is applied here.
Claim 7, “One or more computer storage media storing computer-useable instructions that, when used by one or more computing devices, cause the one or more computing devices to perform operations comprising: receiving, from an interface of a distributed computing environment configured to provide Synthetic Data as a Service (SDaaS), a request to perform a synthetic data task; orchestrating a resource allocation by: identifying a category of eligible processors of the of the is similar to claim 1 and therefore rejected with the same references and citations.
Claim 8, “The media of claim 7, wherein identifying a  the category of eligible processors  comprises identifying a task category of the synthetic data task and identifying the category of eligible processors  to processing synthetic data tasks in the task category.” is similar to claim 1 and therefore rejected with the same references and citations.
Claim 9, “the media of claim 7, wherein the synthetic data task comprises a task to perform at least one of generation of source assets, ingestion of source assets, identification of variation parameters, variation of variation parameters, or creation of synthetic data” is similar to claim 2 and therefore rejected with the same references and citations.
Claim 10, “The media of claim 7, wherein identifying a  the category of eligible processors  comprises classifying a task to ingest source assets into the distributed computing environment as eligible for  execution on only the CPUs only or classifying a task to render synthetic training data from the source assets as eligible for execution on only the GPUs only” is similar to claim 3 and therefore rejected with the same references and citations.
Claim 11, “the media of claim 7, wherein the category of eligible processors is selected from a plurality of categories comprising CPU only, GPU only, and either CPU or GPU” is similar to claim 1 and therefore rejected with the same references and citations.
Claim 13, “the media of claim 7, the operations further comprising deriving, from the request, a plurality of synthetic data tasks that batch creation of synthetic data assets” is similar to claim 5 and therefore rejected with the same references and citations.
Claim 14, “A method for executing synthetic data tasks, the method comprising: receiving, from an interface of a distributed computed environment configured to provide Synthetic Data as a Service 
identifying, from the groups, a group of eligible processors of the distributed computing environment by classifying the synthetic data task as eligible for execution on only a first type of processor, on only a second type of processor, or on either the first or second type of processor task; and assigning the synthetic data task to a first processor in the group of eligible processors of the distributed computing environment: and executing the synthetic data task on the first processor” is similar to claim 1 and therefore rejected with the same references and citations.
Claim 15, “the method of claim 14, wherein identifying a group of eligible processors comprises identifying a task category of the synthetic data task and identifying the group of eligible processors for executing synthetic data tasks in the task category” is similar to claim 1 and therefore rejected with the same references and citations.
Claim 16, “the method of claim 14, wherein the synthetic data task comprises a task to perform at least one of generation of source assets, ingestion of source assets, identification of variation parameters, variation of variation parameters, or creation of synthetic data” is similar to claim 2 and therefore rejected with the same references and citations.
Claim 17, “The method of claim 14, wherein identifying a corresponding group of eligible processors comprises classifying a task to ingest source assets into the distributed computing environment as eligible for execution on a CPU only or classifying a task to render synthetic training data assets from the source assets as eligible for execution  on a GPU only” is similar to claim 3 and therefore rejected with the same references and citations.
Claim 18, “the method of claim 14, wherein the first type of processor is a CPU, the second type of processor is a GPU, and the group of eligible processors is selected from a plurality of groups comprising a group of only CPUs, a group of only GPUs, and a group of CPUs and GPUs” is similar to claim 1 and therefore rejected with the same references and citations.
Claim 20, “the method of claim 14, the method further comprising deriving, from the request, a plurality of synthetic data tasks that batch creation of synthetic data assets” is similar to claim 5 and therefore rejected with the same references and citations.
Claims 4, 12, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chehida  in view of Rossi in view of Couturier in further view of Rolia (Pat. No. US 8392927).
Claim 4, the combination teaches the claim, wherein Chehida teaches “The system of claim 1, wherein the task classifier is further configured to queue the synthetic data task into a queue corresponding to the group of eligible processors, and wherein the scheduler is further configured to select the synthetic data task for assignment from the queue giving priority to requests to create synthetic data ([0068] According to a preferred embodiment of the invention, the monitoring is carried out thanks to digital filter circuits of a portion of the binary encoding of each instruction ("opcode", or "operation code") for sorting the basic instructions and the specialized instructions associated with the different hardware extensions and, if necessary, for allocating each specialized instruction to a family, and similar hardware counters to the counters commonly present in embedded processors (cycle counters, floating instruction counters, default cache counters (i.e. queue), etc.), which would count the occurrence of the instructions of each family. These counters may be read, and resets may be ordered at very specific instants of the method. Priority is given to the counting of instructions loaded by the core since the loading of the instructions is always performed regardless of the type of core (they may then be executed if the core supports them or otherwise cause an exception and call an emulation routine). Examiner notes as evidence by Couturier, a task may comprise synthetic data.)”.
However, the combination may be silent with regards to “giving priority to requests to create synthetic data”.
Rolia teaches as evidence priority may be given to synthetic workloads such that teaches “giving priority to requests to create synthetic data ([Claim 23] A method executed by a computer, comprising: receiving, by the computer, a synthetic workload generated to represent a workload of a consumer; analyzing, by the computer, the synthetic workload to determine an allocation of resource demands among a plurality of different classes of service (COSs); and allocating, by the computer, capacity of a resource pool to said consumer based at least in part on said COSs; wherein said plurality of different COSs comprise a first COS having a first priority for guaranteed resource access for servicing demand allocated to said first COS and a second COS having a second priority for non-guaranteed resource access for servicing demand allocated to said second COS.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Rolia with the teachings of Chehida, Rossi, Couturier in order to provide a system that allows providing priority to certain tasks for the purposes of improved resource allocation. Chehida, Rossi, Couturier, Rolia are analogous art directed towards processing instructions unto heterogeneous processors. Together Chehida, Rossi, Couturier, Rolia teaches every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Rolia with the teachings of Chehida, Rossi, Couturier by known methods and gained expected results. 
Claim 12, “the media of claim 7, the operations further comprising: queueing the synthetic data task into a queue corresponding to the category of eligible processors; and selecting the synthetic data task for assignment from the queue giving priority to requests to create synthetic data” is similar to claim 4 and therefore rejected with the same references and citations.
Claim 19, “the method of claim 14, the method further comprising: queueing the synthetic data task into a queue corresponding to the group of eligible processors; and selecting the synthetic data task for assignment from the queue giving priority to requests to create synthetic data” is similar to claim 4 and therefore rejected with the same references and citations.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chehida  in view of Rossi in view of Couturier in further view of Aviely (Pub. No. US 2019/0258511).
Claim 6, the combination may not explicitly teach the limitations of the claim.
Aviely teaches “the system of claim 1, wherein the scheduler is further configured to route the synthetic data task based on a monitoring signal indicating availability of the first processor ([0050] Regular and duplicable tasks that are selected by encoders 88 and 86, respectively, are passed to pack preparation logic 92, which assemble the task allocation packs for distribution via root distribution unit 28. For this purpose, logic 92 reads the respective pointers to the start addresses of the tasks in memory 24 from a regular origin LUT 98 and a duplicable origin LUT 100. A processor availability monitor 102 indicates to logic 92 how many of cores 22 are available to receive new tasks, based on the availability updates provided by root distribution unit 28. Typically, logic 92 will first allocate any regular tasks that have been selected for execution, followed by as many instances of the selected duplicable task as can be accommodated by the available cores.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Aviely with the teachings of Chehida, Rossi, Couturier in order to provide a system that allows to determine readiness of processors for the purposes of situational awareness. Chehida, Rossi, Couturier, Aviely are analogous art directed towards processing instructions unto heterogeneous processors. Together Chehida, Rossi, Couturier, Aviely teaches every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Aviely with the teachings of Chehida, Rossi, Couturier by known methods and gained expected results. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYNUEL S AQUINO whose telephone number is (571)272-7478.  The examiner can normally be reached on 9AM-5PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WYNUEL S AQUINO/Primary Examiner, Art Unit 2199